Exhibit 10.1

Execution Version

FORM OF CONTINGENT VALUE RIGHTS AGREEMENT

This CONTINGENT VALUE RIGHTS AGREEMENT, dated as of January 13, 2017 (this
“Agreement”), is entered into by and between Nexstar Broadcasting Group, Inc., a
Delaware corporation (the “Issuer”) and American Stock Transfer & Trust Company,
LLC, a New York limited liability trust company, as rights agent (the “Rights
Agent”).

RECITALS:

WHEREAS, Media General, Inc., a Virginia corporation (including its successors
by merger or consolidation, the “Company”), Nexstar Broadcasting Group, Inc., a
Delaware corporation (including its successors by merger or consolidation
“Parent”) and Neptune Merger Sub, Inc., a Virginia corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), have entered into an Agreement and
Plan of Merger (as amended, modified or supplemented from time to time, the
“Merger Agreement”), dated as of January 27, 2016, pursuant to which Merger Sub
will be merged with and into the Company (the “Merger”), with the Company
surviving the Merger as a wholly owned subsidiary of Parent; and

WHEREAS, the Merger Agreement contemplates the issuance or distribution of
contractual contingent value rights (“Contingent Value Rights”) prior to or at
the effective time of the Merger (the “Effective Time”).

NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the equal and proportionate benefit of all Holders (as hereinafter defined), as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(i) the terms defined in this Article I have the meanings assigned to them in
this Article I, and include the plural as well as the singular;

(ii) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;

(iii) unless the context otherwise requires, words describing the singular
number shall include the plural and vice versa, and words denoting any gender
shall include all genders;

(iv) the term “Affiliate” when used with respect to the Company shall, after the
Effective Time, include Parent and its Subsidiaries and other Affiliates;

 

1



--------------------------------------------------------------------------------

(v) the headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement; and

(vi) whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(b) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement. The following terms shall
have the meanings ascribed to them as follows:

“Agreement” has the meaning set forth in the Preamble.

“Auction Bid” means any bid to sell Company Spectrum or Parent Spectrum (whether
to relinquish all rights to use Company Spectrum or Parent Spectrum or to move
to a channel in the VHF band) submitted to the FCC in the Spectrum Auction by
the Company or Parent (or any of their respective Subsidiaries or any of their
respective Sharing Companies), as applicable.

“Auction Completion Date” means the date upon which the FCC issues the Results
Public Notice announcing the successful completion of the Spectrum Auction and
the related forward auction of Spectrum.

“Average Annual BCF” means, with respect to any Company Station or Parent
Station, over the most-recent eight-fiscal-quarter period ending prior to the
Auction Completion Date, fifty percent (50%) of the amount calculated as income
from operations, plus (i) corporate expenses, (ii) depreciation, (iii)
amortization of intangible assets and broadcast rights (excluding barter) and
(iv) loss on asset disposal, minus (x) broadcast rights payments and (y) gain on
asset disposal of such station.

“Business Day” means any day other than a Saturday or Sunday or a day on which
banks are required or authorized to close in New York City.

“Calculation End Date” means the earlier of (a) the date on which (x) all
proceeds for all of the Company Spectrum and Parent Spectrum in respect of which
the FCC has accepted an Auction Bid in the Spectrum Auction shall have been
received by the Company and Parent (or any of their respective Subsidiaries) and
(y) the actual amount of the Company Transaction Expenses, Parent Transaction
Expenses, Company Tax Adjustment, Parent Tax Adjustment and all other components
of the Total Proceeds are known by Parent and (b) the date that is five
(5) years following the Auction Completion Date.

“Calculation Notice” has the meaning set forth in Section 3.5(a).

“Company” has the meaning set forth in the Preamble.

“Company BCF Adjustment” means the aggregate Average Annual BCF for all Company
Stations with respect to which a Disposition results in a Sale and Exit (or is
expected to result in a Sale and Exit due to the FCC’s acceptance of an Auction
Bid for the relevant

 

2



--------------------------------------------------------------------------------

Company Spectrum), times 10.5. For the avoidance of doubt, it is agreed and
understood that, with respect to (x) any Disposition other than a Sale and Exit,
or (y) any Disposition of a Class A station as set forth in Section 6.19(a)(i)
of the Marigold Disclosure Letter, the Company BCF Adjustment with respect to
such Company Station shall be zero.

“Company Sharing Companies” means the entity or entities with which the Company
or a Company Subsidiary has a Sharing Agreement as of the Merger Agreement Date.

“Company Spectrum” means Spectrum licensed from the FCC by the Company or any of
its Subsidiaries or any of the Company Sharing Companies as of immediately prior
to the Merger Agreement Date, in each case, to the extent permitted to
participate in the Spectrum Auction pursuant to Section 6.19 of the Merger
Agreement.

“Company Stations” means (a) the television broadcast stations owned by the
Company or any of the Company Subsidiaries as of the Merger Agreement Date and
(b) the television broadcast stations licensed to the Company Sharing Companies
and subject to Sharing Agreements with the Company or any of the Company
Subsidiaries as of the Merger Agreement Date, in each case, to the extent
permitted to participate in the Spectrum Auction pursuant to Section 6.19 of the
Merger Agreement.

“Company Tax Adjustment” means, with respect to any Disposition, the aggregate
amount of Taxes to be incurred as a result of consummation of such Disposition,
(i) calculated based on an assumed effective Tax rate of 40%, (ii) assuming
proceeds from the Disposition are equal to the aggregate cash proceeds received
from Disposition of the applicable Company Spectrum less the Company’s adjusted
tax basis in the applicable Company Spectrum, less any related Company
Transaction Expenses and (iii) for the avoidance of doubt, without regard to any
current Tax deductions or losses, net operating loss carryforwards or other Tax
attributes of the Company, Parent or any of their respective Subsidiaries. For
purposes hereof, Taxes will not be treated as having been incurred as a result
of a Disposition to the extent the proceeds of such Disposition are used (or
reasonably anticipated to be used) to acquire Spectrum in a transaction intended
to qualify as a like-kind exchange (within the meaning of Section 1031 of the
Code).

“Company Transaction Expenses” means, without duplication, with respect to any
proposed or actual Disposition of Company Spectrum and/or any Company Station,
the aggregate amount of all direct, out-of-pocket costs and expenses incurred
(or estimated in good faith to be incurred) by the Company or any of its
Subsidiaries (and, with regard to any Company Sharing Companies, for which the
Company or its Subsidiaries (or, following the Effective Time, Parent or its
Subsidiaries, if applicable) are responsible) in connection with the preparation
and submission of the FCC Application and Auction Bids to the FCC by the
Company, any of its Subsidiaries or any Company Sharing Companies, and the
implementation of the Dispositions pursuant thereto (including out of pocket
fees and expenses of counsel, financial advisors and consultants engaged by the
Company, any of its Subsidiaries or any Company Sharing Company to assist the
Company, any of its Subsidiaries or any Company Sharing Company with the
Spectrum Auction, including any channel sharing arrangements), in each case to
the extent allocable to the Disposition (or proposed Disposition, as
applicable).

 

3



--------------------------------------------------------------------------------

“Contingent Value End Date” shall mean the date that is ninety (90) days
following either of (i) the payment by the Issuer to the Rights Agent of the
True-Up Amount pursuant to Section 3.5 or (ii) the delivery by the Issuer of the
Deficit Notice to the Rights Agent pursuant to Section 3.5.

“Contingent Value Rights” means the contingent value rights issued pursuant to
this Agreement.

“CVR Payment Amount” has the meaning set forth in Section 3.5(h).

“CVR Payment Date” has the meaning set forth in Section 3.5(g).

“CVR Register” has the meaning set forth in Section 3.4(b).

“CVR Registrar” has the meaning set forth in Section 3.4(b).

“Deficit Amount” has the meaning set forth in Section 3.5(d).

“Deficit Notice” has the meaning set forth in Section 3.5(d).

“Disposition” means the disposition of any Company Spectrum, Parent Spectrum,
Company Station and/or Parent Station, as applicable, in connection with the
Spectrum Auction, whether as a Sale and Exit, in connection with a channel
sharing arrangement or a move to a channel in the VHF band or otherwise, unless
otherwise specified.

“Distributable Company Proceeds” means the Distribution Amount less the Holdback
Amount.

“Distribution Amount” means the product of (a) the Total Company Proceeds,
multiplied by (b) the Estimated Sharing Percentage, less the aggregate amount of
fees and expenses of the Rights Agent hereunder, less the aggregate amount of
fees and expenses of Parent’s certified public accounting firm incurred pursuant
to Section 5.3(b); provided that if the Distribution Amount is a negative
number, then the Distribution Amount shall be deemed to be zero; provided
further that, solely for purposes of calculating the True-Up Notice or the
Deficit Notice, as applicable, pursuant to Section 3.5(d), the Sharing
Percentage shall replace the Estimated Sharing Percentage in clause (b) of this
definition.

“Distribution Notice” has the meaning set forth in Section 3.5(b).

“Estimated Sharing Percentage” means the quotient, expressed as a percentage, of
(a) an estimate, prepared by the Issuer in good faith, of the Total Net Company
Proceeds divided by (b) an estimate, prepared by the Issuer in good faith, of
the Total Company Proceeds, in each case, as of the Auction Completion Date;
provided that if the Auction Completion Date occurs prior to the Closing, the
“Estimated Sharing Percentage” shall be calculated in accordance with Section
6.19(b) of the Merger Agreement.

“Expiration Date” has the meaning set forth in Section 3.3(b).

 

4



--------------------------------------------------------------------------------

“FCC” means the U.S. Federal Communications Commission.

“FCC Application” means an application made to the FCC to participate in the
Spectrum Auction.

“Holdback Amount” means five percent (5%) of the Distribution Amount.

“Holder” means a Person in whose name a Contingent Value Right is registered in
the CVR Register.

“Issuance Date” means the date on which the Contingent Value Rights are first
issued.

“Issuer” means the Issuer named in the first paragraph of this Agreement, until
a successor Issuer shall have become such pursuant to the applicable provisions
of this Agreement, or any successor Person (whether by merger or consolidation
with or into any other Person, or a sale of all or substantially all of the
assets of the Issuer to such Person) who shall succeed to and be substituted as
the Issuer hereunder.

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Agreement Date” means the date of execution of the Merger Agreement.

“Merger Sub” has the meaning set forth in the Recitals.

“Officer’s Certificate” when used with respect to the Issuer means a certificate
signed by the Chief Executive Officer or the Chief Financial Officer or any
other person duly authorized to act on behalf of the Issuer for such purpose or
for any general purpose.

“Parent” has the meaning set forth in the Preamble.

“Parent BCF Adjustment” means the aggregate Average Annual BCF for all Parent
Stations with respect to which a Disposition results in a Sale and Exit (or is
expected to result in a Sale and Exit due to the FCC’s acceptance of an Auction
Bid for the relevant Parent Spectrum), times 10.5. For the avoidance of doubt,
it is agreed and understood that, with respect to any (x) any Disposition other
than a Sale and Exit, or (y) any Disposition of a Class A station as set forth
in Section 6.19(a)(ii) of the Montage Disclosure Letter, the Parent BCF
Adjustment with respect to such Parent Station shall be zero.

“Parent Sharing Companies” means the entity or entities with which Parent or a
Parent Subsidiary has a Sharing Agreement as of the Merger Agreement Date.

“Parent Spectrum” means Spectrum licensed from the FCC by Parent or any of its
Subsidiaries or any of the Parent Sharing Companies as of immediately prior to
the Merger Agreement Date, in each case, to the extent permitted to participate
in the Spectrum Auction pursuant to Section 6.19 of the Merger Agreement.

 

5



--------------------------------------------------------------------------------

“Parent Stations” means (a) the television broadcast stations owned by Parent or
any of the Parent Subsidiaries as of the Merger Agreement Date and (b) the
television broadcast stations licensed to Parent Sharing Companies and subject
to Sharing Agreements with Parent or any of the Parent Subsidiaries as of the
Merger Agreement Date, in each case, to the extent permitted to participate in
the Spectrum Auction pursuant to Section 6.19 of the Merger Agreement.

“Parent Tax Adjustment” means, with respect to any Disposition of Parent
Spectrum and/or any Parent Station, the aggregate amount of Taxes to be incurred
as a result of consummation of such Disposition, (i) calculated based on an
assumed effective Tax rate of 40%, (ii) assuming proceeds from the Disposition
are equal to the aggregate cash proceeds received from Disposition of the
applicable Parent Spectrum less Parent’s adjusted tax basis in the applicable
Parent Spectrum, less any related Parent Transaction Expenses and (iii) for the
avoidance of doubt, without regard to any current Tax deductions or losses, net
operating loss carryforwards or other Tax attributes of Parent, the Company or
any of their respective Subsidiaries. For purposes hereof, Taxes will not be
treated as having been incurred as a result of a Disposition to the extent the
proceeds of such Disposition are used (or reasonably anticipated to be used) to
acquire Spectrum in a transaction intended to qualify as a like-kind exchange
(within the meaning of Section 1031 of the Code).

“Parent Transaction Expenses” means, without duplication, with respect to any
proposed or actual Disposition, the aggregate amount of all direct,
out-of-pocket costs and expenses incurred (or estimated in good faith to be
incurred) by Parent, any of its Subsidiaries (and, with regard to any Parent
Sharing Companies, for which Parent or its Subsidiaries are responsible) in
connection with the preparation and submission of the FCC Application and
Auction Bids to the FCC by Parent, any of its Subsidiaries or any Parent Sharing
Companies, and the implementation of the Dispositions pursuant thereto
(including out of pocket fees and expenses of counsel, financial advisors and
consultants engaged by Parent, any of its Subsidiaries or any Parent Sharing
Company to assist Parent, any of its Subsidiaries or any Parent Sharing Company
with the Spectrum Auction, including any channel sharing arrangements), in each
case to the extent allocable to the Disposition (or proposed Disposition, as
applicable).

“Payment Amount” means the amount obtained by calculating the difference between
(i) the aggregate Distribution Amount actually received from the FCC or other
applicable governmental entity by Parent, the Company or any of their respective
Subsidiaries (including cash proceeds paid to any of the Company Sharing
Companies and received by Parent, the Company or any of their respective
Subsidiaries from any of the Company Sharing Companies as option amendment fees
or otherwise) as of a particular date of calculation minus (ii) the aggregate
Holdback Amount as of such date of calculation minus (iii) the aggregate of all
amounts previously paid by the Issuer to the Rights Agent pursuant to Section
3.5(g) as of such date of calculation; provided that in no event may the
aggregate amount of all Payment Amounts hereunder exceed the Distributable
Company Proceeds.

“Permitted Transfer” means: (i) the transfer (upon the death of the Holder) by
will or intestacy; (ii) a transfer by instrument to an inter vivos or
testamentary trust in which the Contingent Value Rights are to be passed to
beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a
court order of a court of competent jurisdiction (including in connection with
divorce, bankruptcy or liquidation); (iv) a transfer made by operation of law

 

6



--------------------------------------------------------------------------------

(including a consolidation or merger) or in connection with the dissolution,
liquidation or termination of any corporation, limited liability company,
partnership or other entity; (v) in the case of Contingent Value Rights payable
to a nominee, from a nominee to a beneficial owner (and, if applicable, through
an intermediary) or from such nominee to another nominee for the same beneficial
owner, in each case as allowable by The Depository Trust Company; or (vi) in the
case of Contingent Value Rights payable to Supplemental 401(k) Plan participants
who become entitled to Supplemental 401(k) Plan Distributions, transfer by the
Supplemental 401(k) Plan Trust to such participants as contemplated by
Section 3.1.

“Permitted Transferee” means a Person who receives a Contingent Value Right
pursuant to a Permitted Transfer and otherwise in accordance with this
Agreement.

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

“Results Public Notice” means the public announcement by the FCC of the results
of the Spectrum Auction and the related forward auction of Spectrum.

“Retained Amount” has the meaning set forth in Section 3.5(d).

“Review Letter” has the meaning set forth in Section 5.3(b).

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” shall
mean such successor Rights Agent.

“Sale and Exit” means a Disposition of a Company Station or a Parent Station
pursuant to a bid to go off-air (as described in Procedures For Competitive
Bidding In Auction 1000, Including Initial Clearing Target Determination,
Qualifying To Bid, And Bidding In Auctions 1001 (Reverse) And 1002 (Forward),
FCC 15-78, released Aug. 11, 2015) with no channel sharing agreement in place
for such Company Station or Parent Station.

“Shares” means the shares of Voting Common Stock and Non-Voting Common Stock,
each of no par value per share, of the Company.

“Sharing Agreement” means any agreement between (i) the Company or a Company
Subsidiary or Parent or a Parent Subsidiary and (ii) a third party owning or
controlling a television broadcast station pursuant to which the Company,
Company Subsidiary, Parent or Parent Subsidiary provides or receives services or
shares assets that are material to the business or operations of such
third-party-owned television broadcast station or to any television station
owned or controlled by the Company or a Company Subsidiary or by Parent or a
Parent Subsidiary.

“Sharing Companies” means the Parent Sharing Companies and the Company Sharing
Companies.

 

7



--------------------------------------------------------------------------------

“Sharing Percentage” means (a) the Total Net Company Proceeds divided by (b) the
Total Company Proceeds, expressed as a percentage, as of the Calculation End
Date.

“Spectrum” means FCC-licensed electromagnetic spectrum.

“Spectrum Auction” means any FCC reverse broadcast incentive auction to be
conducted pursuant to Section 6403 of the Middle Class Tax Relief and Job
Creation Act (Pub. L. No. 112- 96, § 6403, 126 Stat. 156, 225-230 (2012)),
codified at 47 U.S.C. § 1452, including the auction currently scheduled to begin
on March 29, 2016.

“Stock Ownership Percentage” means 33.6%.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other organization, whether incorporated or
unincorporated, of which the securities or other ownership interests having more
than 50% of the ordinary voting power in electing the board of directors or
other governing body are, at the time of such determination, owned by such
Person or another Subsidiary of such Person, and the terms “Parent Subsidiary”
and “Company Subsidiary” shall mean any direct or indirect Subsidiary of Parent
or the Company, respectively.

“Supplemental 401(k) Plan” means the Media General, Inc. Supplemental 401(k)
Plan.

“Supplemental 401(k) Plan Distributions” means, with respect to any Supplemental
401(k) Plan participant, a distribution from his or her account balance in
accordance with such participant’s election and the terms of the Supplemental
401(k) Plan.

“Supplemental 401(k) Plan Trust” means the trust established by the Trust
Agreement by and between Fidelity Management Trust Company and Media General,
Inc., as may be amended from time to time.

“Tax” means all federal, state, local and foreign income taxes.

“Total Company Proceeds” means (a) the aggregate cash proceeds received or
receivable from the FCC or other applicable governmental entity by Parent, the
Company or any of their respective Subsidiaries (including such cash proceeds
paid or to be paid to any of the Company Sharing Companies and received or
receivable by Parent, the Company or any of their respective Subsidiaries from
any of the Company Sharing Companies as option amendment fees or otherwise) for
the Disposition of all Company Spectrum in accordance with Section 6.19 of the
Merger Agreement and in respect of which the FCC has accepted an Auction Bid in
the Spectrum Auction (without giving effect to any offsets in the amount of
proceeds actually paid or payable by the FCC or other applicable governmental
entity), less (b) the aggregate of all Company Transaction Expenses allocable to
the Company Spectrum that is Disposed of on or prior to the Calculation End Date
(which, for purposes of calculating the Estimated Sharing Percentage, shall be
all of the Company Spectrum in respect of which the FCC has accepted an Auction
Bid), less (c) the Company BCF Adjustment, less (d) the aggregate amount of all
Company Tax Adjustments allocable to the Company Spectrum that is Disposed of on
or prior to the Calculation End Date (which, for purposes of calculating the
Estimated Sharing Percentage, shall be all of the Company Spectrum in respect of
which the FCC has accepted an Auction Bid).

 

8



--------------------------------------------------------------------------------

“Total Net Company Proceeds” means the amount that is obtained as a result of
the calculation pursuant to the following formula:

 

(Total Company Proceeds – (Stock Ownership Percentage x Total Proceeds))

 

 

(1 – Stock Ownership Percentage)

“Total Parent Proceeds” means (a) the aggregate cash proceeds received or
receivable from the FCC or other applicable governmental entity by Parent or any
of its Subsidiaries (including such cash proceeds paid or to be paid to any of
the Parent Sharing Companies and received or receivable by Parent or any of its
Subsidiaries from any of the Parent Sharing Companies as option amendment fees
or otherwise) for the Disposition of all Parent Spectrum in accordance with
Section 6.19 of the Merger Agreement and in respect of which the FCC has
accepted an Auction Bid in the Spectrum Auction (without giving effect to any
offsets in the amount of proceeds actually paid or payable by the FCC or other
applicable governmental entity), less (b) the aggregate of all Parent
Transaction Expenses allocable to the Parent Spectrum that is Disposed of on or
prior to the Calculation End Date (which, for purposes of calculating the
Estimated Sharing Percentage, shall be all of the Parent Spectrum in respect of
which the FCC has accepted an Auction Bid), less (c) the Parent BCF Adjustment,
less (d) the aggregate amount of all Parent Tax Adjustments allocable to the
Parent Spectrum that is Disposed of on or prior to the Calculation End Date
(which, for purposes of calculating the Estimated Sharing Percentage, shall be
all of the Parent Spectrum in respect of which the FCC has accepted an Auction
Bid).

“Total Proceeds” means the sum of the Total Parent Proceeds and the Total
Company Proceeds.

“True-Up Amount” has the meaning set forth in Section 3.5(e).

“True-Up Notice” has the meaning set forth in Section 3.5(e).

ARTICLE II

SALES PROCESS

Section 2.1 Conduct of Spectrum Auction.

(a) The Issuer shall, and shall cause Parent, the Company and their respective
Subsidiaries and Sharing Companies to participate in the Spectrum Auction,
including by submitting FCC Applications and Auction Bids and entering into
channel sharing arrangements with their respective Sharing Companies in
connection therewith, in good faith in accordance with Section 6.19(a) of the
Merger Agreement.

(b) The Issuer shall use commercially reasonable efforts, and shall cause
Parent, the Company and their respective Subsidiaries to use commercially
reasonable efforts, to minimize, in their reasonable business judgment, the
amount of the direct, out-of-pocket costs and expenses incurred or to be
incurred in connection with the preparation and submission of FCC Applications
and Auction Bids to the FCC and the implementation of the Dispositions pursuant
thereto.

 

9



--------------------------------------------------------------------------------

Section 2.2 Third Parties.

Nothing herein shall be deemed to create any claim or right on the part of any
other Person or third party with respect to any Auction Bid or the price at or
manner in which the Company Spectrum or the Parent Spectrum is Disposed of, or,
except as set forth in Section 2.1, the timing or any other terms or conditions
of any such Auction Bid or the management or operation of the Company Spectrum
and the Parent Spectrum and related agreements prior to such Disposition.

ARTICLE III

CONTINGENT VALUE RIGHTS

Section 3.1 Issuance of Contingent Value Rights.

(a) The Issuer shall issue the Contingent Value Rights in accordance with the
terms and conditions set forth in the Merger Agreement and this Agreement. The
registration on the books and records of the Issuer and administration of the
Contingent Value Rights shall be completed in accordance with this Agreement.

(b) Contingent Value Rights that are issued in respect of the shares of Marigold
Common Stock held by the Supplemental 401(k) Plan Trust on behalf of
Supplemental 401(k) Plan participants, shall be issued to and registered in the
name of the Supplemental 401(k) Plan Trust. If the Supplemental 401(k) Plan
Trust delivers written instruments of transfer to the CVR Registrar in
accordance with Section 3.4(c) in connection with Supplemental 401(k) Plan
Distributions to a participant, the CVR Registrar shall take all actions
necessary to transfer to such Supplemental 401(k) Plan participant Contingent
Value Rights in accordance with such direction from the Supplemental 401(k) Plan
Trust.

Section 3.2 Appointment of Rights Agent.

The Issuer hereby appoints American Stock Transfer & Trust Company, LLC as the
Rights Agent to act as rights agent for the Contingent Value Rights in
accordance with the instructions hereinafter set forth in this Agreement, and
the Rights Agent hereby accepts such appointment.

Section 3.3 Nontransferable; Expiration.

(a) The Contingent Value Rights may not be sold, assigned, transferred, pledged,
encumbered or in any other manner transferred or disposed of, in whole or in
part, other than to a Permitted Transferee. Any purported transfer of a
Contingent Value Right to anyone other than a Permitted Transferee shall be null
and void ab initio.

(b) The Contingent Value Rights shall expire on the earliest to occur of (w) the
Contingent Value End Date, (x) the date that is the third (3rd) anniversary of
the

 

10



--------------------------------------------------------------------------------

Effective Time, if the FCC has not commenced a Spectrum Auction by such date,
(y) the date that the FCC issues a final order that it will not purchase
Spectrum usage rights of any broadcaster in a Spectrum Auction, and
(z) January 12, 2021, if the FCC has not released the Results Public Notice by
such date (the date of expiration under clause (w), (x), (y) or (z), as
applicable, the “Expiration Date”), and shall thereafter be of no force or
effect.

Section 3.4 No Certificate; Registration; Registration of Transfer; Change of
Address.

(a) The Contingent Value Rights shall not be evidenced by a certificate or other
instrument.

(b) The Rights Agent shall keep a register (the “CVR Register”) for the
registration of Contingent Value Rights in a book-entry position for each
Contingent Value Right Holder. The CVR Register shall set forth the name and
address of each Holder, and the number of Contingent Value Rights held by such
Holder and Tax Identification Number (if any) of each Holder. The Rights Agent
is hereby initially appointed “CVR Registrar” for the purpose of registering
Contingent Value Rights and Permitted Transfers of Contingent Value Rights as
herein provided; provided that any successor Rights Agent appointed pursuant to
Section 4.3 shall automatically be deemed to be the successor CVR Registrar.

(c) Subject to the restrictions set forth in Section 3.3, every request made to
transfer a Contingent Value Right must be in writing and accompanied by a
written instrument or instruments of transfer and any other requested
documentation in form reasonably satisfactory to Parent and the CVR Registrar,
duly executed by the registered Holder or Holders thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney. A
request for a transfer of a Contingent Value Right shall be accompanied by
documentation establishing that the transfer is to a Permitted Transferee and
any other information as may be reasonably requested by Parent or the CVR
Registrar (including opinions of counsel, if appropriate). Upon receipt of such
written notice, the CVR Registrar shall, subject to its reasonable determination
that the transfer instrument is in proper form and the Permitted Transfer
otherwise complies with the other terms and conditions herein, register the
Permitted Transfer of the Contingent Value Rights in the CVR Register. All duly
transferred Contingent Value Rights registered in the CVR Register shall be the
valid obligations of Parent, evidencing the same rights and entitling the
Permitted Transferee to the same benefits and rights under this Agreement as
those held by the transferor. No transfer of a Contingent Value Right shall be
valid until registered in the CVR Register, and any transfer not duly registered
in the CVR Register will be void ab initio (unless the transfer was permissible
hereunder and such failure to be duly registered is attributable to the fault of
the CVR Registrar). Any transfer or assignment of the Contingent Value Rights
shall be without charge (other than the cost of any transfer Tax which shall be
the responsibility of the transferor) to the Holder.

(d) A Holder may make a written request to the CVR Registrar to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the CVR Registrar
shall promptly record the change of address in the CVR Register.

 

11



--------------------------------------------------------------------------------

Section 3.5 Calculation of Estimated Sharing Percentage & Distributable
Proceeds; Payment Procedures.

(a) Unless the Estimated Sharing Percentage and estimates of the Distributable
Company Proceeds and the Holdback Amount shall have been calculated pursuant to
Section 6.19 of the Merger Agreement, the Issuer shall calculate in good faith
and deliver to the Rights Agent a written notice (the “Calculation Notice”)
setting forth (i) the Estimated Sharing Percentage and (ii) the Issuer’s
estimates of the Distributable Company Proceeds and the Holdback Amount (and the
calculations made by the Issuer to determine the Estimated Sharing Percentage,
the estimated Distributable Company Proceeds and the estimated Holdback Amount)
as promptly as practicable, and in any event within thirty (30) Business Days
following the Auction Completion Date. If the Estimated Sharing Percentage and
estimates of the Distributable Company Proceeds and the Holdback Amount shall
have been calculated pursuant to Section 6.19 of the Merger Agreement, then such
calculations shall be delivered to the Rights Agent as the “Calculation Notice”
hereunder promptly following the Issuance Date.

(b) In the event that prior to the Issuance Date, the Company or any of its
Subsidiaries shall have received cash proceeds from the FCC or other applicable
governmental entity in respect of any Company Spectrum (including such cash
proceeds paid to any of the Company Sharing Companies and received by Parent,
the Company or any of their respective Subsidiaries from any of the Company
Sharing Companies as option amendment fees or otherwise), the Issuer shall,
within fifteen (15) Business Days after the later of (x) the Issuance Date and
(y) the delivery of the Calculation Notice to the Rights Agent pursuant to
Section 3.5(a), calculate in good faith and deliver to the Rights Agent a
written notice (a “Distribution Notice”) setting forth the Payment Amount as of
such time (and the calculations made by the Issuer to determine such Payment
Amount).

(c) From and after the Issuance Date, within fifteen (15) Business Days after
the end of any month during which cash proceeds are received from the FCC or
other applicable governmental entity by Parent, the Company or any of their
respective Subsidiaries in respect of any Company Spectrum (including such cash
proceeds paid to any of the Company Sharing Companies and received by Parent,
the Company or any of their respective Subsidiaries from any of the Company
Sharing Companies as option amendment fees or otherwise), the Issuer shall
calculate in good faith and deliver to the Rights Agent a Distribution Notice
setting forth the Payment Amount as of such time (and the calculations made by
the Issuer to determine such Payment Amount).

(d) Within fifteen (15) Business Days following the Calculation End Date, the
Issuer shall in good faith update all calculations previously made under this
Agreement that reflected estimates using the actual amounts for such
calculations as of the

 

12



--------------------------------------------------------------------------------

Calculation End Date and, if applicable, taking into account any inaccuracies
identified by the Issuer’s certified public accounting firm in the course of its
review of the calculations made hereunder pursuant to the Review Letter, and
deliver to the Rights Agent a written notice setting forth such updated
calculations. To the extent that based on such updated calculations:

(i) the sum of (x) the Distributable Company Proceeds plus (y) the Holdback
Amount exceeds the aggregate amount of all of the Payment Amounts previously
distributed to the Holders hereunder, there shall be deemed to be a “True-Up
Amount” in the amount of such excess (and, if the True-Up Amount is less than
the Holdback Amount, a “Retained Amount” in the amount of the difference between
the Holdback Amount minus the True-Up Amount); or

(ii) the sum of (x) the Distributable Company Proceeds plus (y) the Holdback
Amount is less than or equal to the aggregate amount of all of the Payment
Amounts previously distributed to the Holders hereunder, there shall be deemed
to be a “Deficit Amount” in the amount of such deficit.

The written notice referred to in this Section 3.5(d) shall reflect either
(A) such True-up Amount (and, if applicable, such Retained Amount), in which
case, such notice shall be deemed to be a “True-up Notice”, or (B) such Deficit
Amount, in which case, such notice shall be deemed to be a “Deficit Notice”.
Notwithstanding the foregoing, following the execution and delivery of this
Agreement by Parent, Parent shall not deliver a True-up Notice or Deficit Notice
until its certified public accounting firm has performed the review set forth in
the Review Letter of the amounts set forth in the proposed True-up Notice or
Deficit Notice (and underlying calculations) (it being understood that to the
extent such firm shall have identified any material inaccuracies in any of such
amounts or calculations, Parent shall use its commercially reasonable efforts to
cure such inaccuracies).

(e) In connection with the delivery of a Calculation Notice, Distribution
Notice, True-up Notice or Deficit Notice to the Rights Agent, the Issuer shall
post such notice on its website. In addition, the Rights Agent shall be
responsible for distributing each such notice to the Holders.

(f) Each Distribution Notice or True-up Notice will establish a payment date
(the “CVR Payment Date”), which CVR Payment Date shall be (x) in the case of a
Distribution Notice, within five (5) Business Days after the delivery of the
Distribution Notice and (y) in the case of the True-up Notice, within ten
(10) Business Days after the delivery of the True-up Notice.

(g) No later than one (1) Business Day prior to each CVR Payment Date, the
Issuer shall cause an amount of cash equal to the Payment Amount or True-Up
Amount, as the case may be, to be deposited with the Rights Agent. On the
applicable CVR Payment Date, the Rights Agent shall pay, and the Issuer shall
use commercially reasonable efforts to cause the Rights Agent to pay, the
applicable amount to each of the Holders by wire transfer or check mailed to the
address of each Holder as reflected in the

 

13



--------------------------------------------------------------------------------

CVR Register as of the close of business on the last Business Day prior to such
CVR Payment Date. The amount paid in respect of each Contingent Value Right
shall be equal to the quotient obtained by dividing (x) the Payment Amount or
the True-Up Amount, as applicable, set forth in the applicable Distribution
Notice or True-up Notice by (y) the number of Contingent Value Rights
outstanding as reflected on the CVR Register as of the date of delivery of the
relevant Distribution Notice or True-up Notice, rounded to the nearest whole
cent (the “CVR Payment Amount”).

(h) Notwithstanding anything to the contrary contained elsewhere herein, (i) in
the event that the notice delivered pursuant to Section 3.5(d) is a Deficit
Notice, Parent shall be entitled to retain the Holdback Amount, and the Holders
shall not be entitled to the distribution of any further amounts hereunder and
(ii) in the event that the notice delivered pursuant to Section 3.5(d) is a
True-Up Notice that contains a Retained Amount, Parent shall be entitled to
retain the Retained Amount, and the Holders shall not be entitled to the
distribution of such amount hereunder.

(i) The Issuer’s obligation to pay amounts to the Rights Agent hereunder, and
the Rights Agent’s obligation to distribute the applicable amount to the
Holders, shall be conditioned on no court or other Governmental Entity of
competent jurisdiction having enacted, issued, promulgated, enforced or entered
any Order that is in effect and restrains, enjoins or otherwise prohibits or
imposes any penalty upon the payment of Distributable Company Proceeds and the
payment being otherwise lawful.

(j) Any funds comprising the cash deposited with the Rights Agent under Section
3.5(g) that remain undistributed to the Holders of Contingent Value Rights one
year after the applicable CVR Payment Date shall be delivered to the Issuer by
the Rights Agent, upon demand, and any Holders of Contingent Value Rights who
have not theretofore received payment in exchange for such Contingent Value
Rights shall thereafter look only to the Issuer for payment of their claim
therefor. Notwithstanding any other provisions of this Agreement, any portion of
the consideration provided by the Issuer to the Rights Agent that remains
unclaimed one year after termination of this Agreement in accordance with
Section 7.8 (or such earlier date immediately prior to such time as such amounts
would otherwise escheat to, or become property of, any Governmental Entity)
shall, to the extent permitted by law, become the property of the Issuer free
and clear of any claims or interest of any person previously entitled thereto,
subject to any escheatment laws.

(k) The Rights Agent shall deduct and withhold, or cause to be deducted or
withheld, from each CVR Payment Amount otherwise payable pursuant to this
Agreement, the amounts, if any, that are required to be deducted and withheld
with respect to the making of such payment under the Code; provided that in
determining the required amount to be withheld, the Rights Agent will give
effect to any properly presented form (e.g., Form W-8 or W-9 as applicable)
eliminating or reducing the amount required to be withheld. To the extent that
amounts are so withheld or paid over to or deposited with the relevant
Governmental Entity, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Holder in respect of which such
deduction and withholding was made.

 

14



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary contained elsewhere herein
(including the calculation of any Distributable Company Proceeds), the Holders
shall not be entitled to any distributions hereunder unless and until Parent,
the Company or any of their respective Subsidiaries have received cash proceeds
from the FCC or other applicable governmental entity (including such cash
proceeds paid to any of the Company Sharing Companies and received by Parent,
the Company or any of their respective Subsidiaries from any of the Company
Sharing Companies as option amendment fees or otherwise) for the Disposition of
Company Spectrum in respect of which the FCC has accepted an Auction Bid in the
Spectrum Auction. Notwithstanding anything to the contrary contained elsewhere
herein, in no event shall the Holders be entitled to aggregate distributions
hereunder in excess of the amount of the Distribution Amount.

Section 3.6 No Voting, Dividends or Interest; No Equity or Ownership Interest in
Parent.

(a) The Contingent Value Rights shall not have any voting or dividend rights,
and interest shall not accrue on any amounts payable on the Contingent Value
Rights to any Holder.

(b) The Contingent Value Rights shall not represent any equity, stock or other
ownership interest in Parent, any constituent company to the Merger, any
Affiliate of Parent or any other Person.

Section 3.7 Ability to Abandon the CVR.

The Holder of a Contingent Value Right may at any time, at such Holder’s option,
abandon all of such Holder’s remaining rights in a Contingent Value Right by
transferring such Contingent Value Right to the Issuer without consideration
therefor, in which case the Issuer shall continue to own such Contingent Value
Right. Nothing in this Agreement is intended to prohibit the Issuer or any of
its Affiliates from offering to acquire Contingent Value Rights for
consideration in its sole discretion and thereafter owning any Contingent Value
Rights so acquired.

ARTICLE IV

THE RIGHTS AGENT

Section 4.1 Certain Duties and Responsibilities.

The Rights Agent shall not have any liability for any actions taken or not taken
in connection with this Agreement, except to the extent of its willful
misconduct, bad faith or gross negligence. No provision of this Agreement shall
require the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers.

 

15



--------------------------------------------------------------------------------

Section 4.2 Certain Rights of Rights Agent.

The Rights Agent undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Rights Agent. In
addition:

(a) the Rights Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

(b) the Rights Agent may consult with, and obtain advice from, legal counsel in
the event of any question as to any of the provisions hereof or the duties
hereunder, and it shall incur no liability and shall be deemed to be acting in
accordance with the opinion and instructions of such counsel. The reasonable
costs of such counsel’s services shall be paid to the Rights Agent in accordance
with Section 4.2(g) below. The Rights Agent may perform any and all of its
duties through its agents, representatives, attorneys, custodians and/or
nominees;

(c) if the Rights Agent becomes involved in litigation on account of this
Agreement, it shall have the right to retain counsel and shall be entitled to
reimbursement for all reasonable documented out-of-pocket costs and expenses
related thereto as provided in this Section 4.2(c) and Section 4.2(g) hereof;
provided, however, that the Rights Agent shall not be entitled to any such
reimbursement, and shall repay the Issuer for any such costs and expenses for
which the Rights Agent shall have received such reimbursement, to the extent
such litigation ultimately determines that the Rights Agent acted with willful
misconduct, bad faith or gross negligence. In the event that conflicting demands
are made upon the Rights Agent for any situation addressed or not addressed in
this Agreement, the Rights Agent may withhold performance of the terms of this
Agreement until such time as said conflicting demands shall have been withdrawn
or the rights of the respective parties shall have been settled by court
adjudication, arbitration, joint order or otherwise;

(d) the permissive rights of the Rights Agent to do things enumerated in this
Agreement shall not be construed as a duty;

(e) the Rights Agent shall not be required to give any note or surety in respect
of the execution of such powers or otherwise in respect of the premises;

(f) The Issuer agrees to indemnify the Rights Agent for, and hold the Rights
Agent harmless against, any loss, liability, claim, demand, suit or expense
arising out of or in connection with the Rights Agent’s duties under this
Agreement, including the costs and expenses of defending the Rights Agent
against any claims, charges, demand, suit or loss, unless such loss shall have
been determined by a court of competent jurisdiction to be a result of the
Rights Agent’s willful misconduct, bad faith or gross negligence (in which case,
the Rights Agent shall repay the Issuer for any such losses for which the Rights
Agent shall have received reimbursement); provided, however, that, except in the
case of the Rights Agent’s willful misconduct, bad faith or gross negligence,
the Rights Agent’s aggregate liability with respect to, arising from, or arising
in connection with this

 

16



--------------------------------------------------------------------------------

Agreement, or from all services provided or omitted to be provided under this
Agreement, whether in contract, in tort, or otherwise, is limited to, and shall
not exceed, the amounts paid hereunder by Parent to the Rights Agent as fees and
charges, but not including reimbursable expenses; and

(g) In addition to the indemnification provided under Section 4.2(f), the Issuer
agrees (i) to pay the fees of the Rights Agent in connection with the Rights
Agent’s performance of its obligations hereunder, as agreed upon in writing by
the Rights Agent and the Issuer on or prior to the date of this Agreement, and
(ii) to reimburse the Rights Agent promptly upon demand for all reasonable and
documented out-of-pocket expenses, including all Taxes (other than income,
receipt, franchise or similar Taxes) and governmental charges, incurred by the
Rights Agent in the performance of its obligations under this Agreement.

Section 4.3 Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by giving written notice thereof to
the Issuer specifying a date when such resignation shall take effect, which
notice shall be sent at least thirty (30) days prior to the date so specified.

(b) The Issuer shall have the right to remove the Rights Agent at any time by a
resolution of the specifying a date when such removal shall take effect;
provided that if the Issuer is not Parent, the Rights Agent may not be so
removed without the prior written consent of Parent.

(c) If the Rights Agent shall resign, be removed or become incapable of acting,
the Issuer shall promptly appoint a qualified successor Rights Agent; provided
that if the Issuer is not Parent, the successor Rights Agent may not be so
appointed without the prior written consent of Parent. The successor Rights
Agent so appointed shall, forthwith upon its acceptance of such appointment in
accordance with this Section 4.3(c), become the successor Rights Agent.

(d) If a successor Rights Agent has not been appointed and has not accepted such
appointment by the end of the thirty (30) day period specified in Section
4.3(a), the Rights Agent may apply to a court of competent jurisdiction for the
appointment of a successor Rights Agent, and the costs, expenses and reasonable
attorneys’ fees which are incurred in connection with such a proceeding shall be
paid in accordance with Section 4.2(g) hereof. Any such successor to the Rights
Agent shall agree to be bound by the terms of this Agreement and shall, upon
receipt of the all relevant books and records relating thereto, become the
Rights Agent hereunder. Upon delivery of all of the relevant books and records,
pursuant to the terms of this Section 4.3(d) to a successor Rights Agent, the
Rights Agent shall thereafter (but not before) be discharged from any further
obligations hereunder. The Rights Agent is hereby authorized, in any and all
events, to comply with and obey any and all final judgments, orders and decrees
of any court of competent jurisdiction which may be filed, entered or issued,
and all final arbitration awards and, if it shall so comply or obey, it shall
not be liable to any other person by reason of such compliance or obedience.

 

17



--------------------------------------------------------------------------------

Section 4.4 Acceptance of Appointment by Successor.

Every successor Rights Agent appointed hereunder shall execute, acknowledge and
deliver to the Issuer and to the retiring Rights Agent an instrument accepting
such appointment and a counterpart of this Agreement, and thereupon such
successor Rights Agent, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts and duties of the retiring
Rights Agent; but, on request of the Issuer or the successor Rights Agent, such
retiring Rights Agent shall execute and deliver an instrument transferring to
such successor Rights Agent all the rights, powers and trusts of the retiring
Rights Agent.

ARTICLE V

OTHER COVENANTS

Section 5.1 List of Holders.

The Issuer shall furnish or cause to be furnished to the Rights Agent the names,
addresses, shareholdings and tax certification (T.I.N.) of the holders of Shares
and the holders of Marigold Stock Options and Marigold Stock-Based Awards
entitled to receive Contingent Value Rights pursuant to the Merger Agreement
reasonably promptly following the Issuance Date.

Section 5.2 Assignment.

Except for assignments occurring through operation of law, neither the Issuer
nor Parent shall, in whole or in part, assign any of its obligations under this
Agreement; provided that the Issuer may, following the receipt of any necessary
consents of the FCC, assign any of its obligations hereunder to a wholly-owned
Subsidiary of the Issuer as long as the Issuer causes such Subsidiary to perform
the Issuer’s obligations hereunder and remains responsible for any breach of
this Agreement by such Subsidiary.

Section 5.3 Parent.

(a) From and after the execution and delivery of this Agreement (or a joinder
hereto) by Parent pursuant to the Merger Agreement, Parent shall become a
successor Issuer hereunder.

(b) Following the execution and delivery of this Agreement by Parent, Parent
shall use its reasonable efforts to cause its certified public accounting firm
to (i) perform a quarterly review of the calculations and distributions made
hereunder in connection with such firm’s regular quarterly reviews of Parent’s
consolidated financial statements, (ii) include an audit of the calculations and
distributions made hereunder in connection with such firm’s annual audit of
Parent’s consolidated financial statements and (iii) deliver an “Agreed Upon
Procedures Letter” to Parent (the “Review Letter”), specifying the scope of such
firm’s review of Parent’s calculations hereunder.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENTS

Section 6.1 Amendments Without Consent of Holders.

(a) Without the consent of any Holders, the Issuer and the Rights Agent, at any
time and from time to time, may enter into one or more amendments hereto, for
any of the following purposes only:

(i) to evidence the succession of another Person selected in accordance with
Section 4.3(c) as a successor Rights Agent and the assumption by any successor
of the covenants and obligations of the Rights Agent herein;

(ii) to add to the covenants of the Issuer such further covenants, restrictions,
conditions or provisions as the Issuer and the Rights Agent shall consider to be
for the protection of the Holders; provided, that in each case, such provisions
shall not adversely affect the interests of the Holders in any respect;

(iii) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement; provided that, in each case, such provisions shall not adversely
affect the interests of the Holders in any respect; or

(iv) as necessary to ensure that the Contingent Value Rights are not subject to
registration under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended.

(b) Promptly after the execution by the Issuer and the Rights Agent of any
amendment pursuant to the provisions of this Section 6.1, the Issuer shall mail
or cause the Rights Agent to mail a notice thereof by first-class mail to the
Holders at their addresses in the CVR Register setting forth in general terms
the substance of such amendment; provided, that any failure so to notify the
Holders shall not affect the validity of such amendment (it being understood
that any failure so to notify the Holders shall not excuse the Rights Agent from
its obligations under this Section 6.1(b)).

Section 6.2 Amendments With Consent of Holders.

(a) Subject to Section 6.1 (which amendments pursuant to Section 6.1 may be made
without the consent of the Holders), with the consent of Holders holding a
majority of the outstanding Contingent Value Rights (excluding any Contingent
Value Rights held by the Issuer and its Affiliates), the Issuer and the Rights
Agent may enter into one or more amendments hereto to add, eliminate or change
any provisions of this Agreement, even if such addition, elimination or change
is in any way adverse to the interests of the Holders.

(b) Promptly after the execution by the Issuer and the Rights Agent of any
amendment pursuant to the provisions of this Section 6.2, the Issuer shall mail
or cause the Rights Agent to mail a notice thereof by first-class mail to the
Holders at their addresses in the CVR Register setting forth in general terms
the substance of such amendment.

 

19



--------------------------------------------------------------------------------

Section 6.3 Execution of Amendments.

In executing any amendment permitted by this Article VI, the Rights Agent shall
be fully protected in relying upon (i) an Officer’s Certificate stating that the
execution of such amendment is authorized or permitted by this Agreement and
(ii) if such amendment is executed pursuant to Section 6.2, evidence of the
consent of the Holders required to consent thereto. The Rights Agent shall
execute any amendment authorized pursuant to this Article VI if the amendment
does not materially and adversely affect the Rights Agent’s own rights, duties
or immunities under this Agreement or otherwise. Otherwise, the Rights Agent
may, but need not, execute such amendment.

Section 6.4 Effect of Amendments.

Upon the execution of any amendment under this Article VI, this Agreement shall
be modified in accordance therewith, such amendment shall form a part of this
Agreement for all purposes and every Holder shall be bound thereby.

ARTICLE VII

OTHER PROVISIONS OF GENERAL APPLICATION

Section 7.1 Notices to the Rights Agent, Parent and the Holders.

(a) Any notice, request, instruction or other document to be given hereunder by
any party to the other shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, by confirmed electronic mail
(provided that such confirmation is not automated) or overnight courier:

If to the Issuer:

Media General, Inc.

333 East Franklin Street

Richmond, Virginia 23219

Attention: Andrew C. Carington

Facsimile: (804) 887-7021

E-mail: acarington@mediageneral.com

with copies (which shall not constitute notice) to:

(i) Prior to the Effective Time:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Philip Richter, Jeffrey Bagner and Abigail Bomba

Facsimile: (212) 859-4000

E-mail: philip.richter@friedfrank.com, jeffrey.bagner@friedfrank.com and
abigail.bomba@friedfrank.com

 

20



--------------------------------------------------------------------------------

and

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello and Sachin Kohli

Facsimile: (212) 310-8007

E-mail: michael.aiello@weil.com and sachin.kohli@weil.com

(ii) Following the Effective Time:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Armand Della Monica, Sarkis Jebejian and David Feirstein

Email: adellamonica@kirkland.com, sarkis.jebejian@kirkland.com and
david.feirstein@kirkland.com

If to the Rights Agent:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attention: Relationship Management

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party (i) upon actual receipt, if delivered personally; (ii) on the earlier of
confirmed receipt or three (3) Business Days after deposit in the mail, if sent
by registered or certified mail (return receipt requested); (iii) upon
confirmation of receipt if sent by electronic mail (provided that if given by
electronic mail such notice, request, instruction or other document shall be
followed up within one (1) Business Day by dispatch pursuant to one of the other
methods described herein); or (iv) on the first (1st) Business Day following the
date of dispatch if delivered utilizing next-day service by express courier
(with confirmation).

(b) Where this Agreement provides for notice to Holders, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-class postage prepaid, to each Holder affected by such event,
at his, her or its address as it appears in the CVR Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Holders is given by mail, neither
the failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders.

 

21



--------------------------------------------------------------------------------

Section 7.2 Compliance and Opinions.

(a) Upon any application or request by the Issuer to the Rights Agent to take
any action solely under Sections 3.5(g), 3.5(i), 3.5(j) and 3.5(k) of this
Agreement, the Issuer shall furnish to the Rights Agent an Officers’ Certificate
stating that, in the opinion of the signor, all conditions precedent, if any,
provided for in this Agreement relating to the proposed action have been
complied with, except that, in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Agreement relating to such particular application or request, no
additional certificate need be furnished.

(b) Every certificate with respect to compliance with a condition or covenant
provided for in this Agreement shall include: (i) a statement that each
individual signing such certificate has read such covenant or condition and the
definitions herein relating thereto; (ii) a statement that, in the opinion of
each such individual, he or she has made such examination or investigation as is
necessary to enable him or her to express an informed opinion as to whether or
not such covenant or condition has been complied with; and (iii) a statement as
to whether, in the opinion of each such individual, such condition or covenant
has been complied with.

Section 7.3 Effect of Headings; Construction.

The headings herein are for convenience of reference only, do not constitute
part of this Agreement and shall not be deemed to limit or otherwise affect any
of the provisions of this Agreement. Where a reference in this Agreement is made
to a Section or Schedule, such reference shall be to a Section or Schedule to of
this Agreement unless otherwise indicated.

Section 7.4 Successors and Assigns.

All covenants and agreements in this Agreement by any party hereto shall bind
its successors and assigns, whether so expressed or not.

Section 7.5 Benefits of Agreement.

Nothing in this Agreement, express or implied, shall give to any Person (other
than the parties hereto and their permitted successors and assigns hereunder)
any benefit or any legal or equitable right, remedy or claim under this
Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for the sole benefit of the parties hereto and
their permitted successors and assigns. Notwithstanding the foregoing, each of
the Holders shall be an intended third party beneficiary of this Agreement;
provided that only Holders holding twenty-five percent (25%) or more of the
outstanding Contingent Value Rights (excluding any Contingent Value Rights held
by the Issuer and its Affiliates) shall be entitled to enforce the provisions
hereof (and thereof) directly.

Section 7.6 Governing Law and Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF TO
THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION.
The parties hereby irrevocably submit to the personal

 

22



--------------------------------------------------------------------------------

jurisdiction of the courts of the State of Delaware and the federal courts of
the United States of America located in New Castle County in the State of
Delaware solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby, and hereby waive, and
agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement of this Agreement or of any such document, that it
is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement or any such document may not be enforced
in or by such courts, and the parties hereto irrevocably agree that all claims
relating to such action, proceeding or transactions shall be heard and
determined in such a Delaware state or federal court. The parties hereby consent
to and grant any such court jurisdiction over the person of such parties and, to
the extent permitted by Law, over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 7.1 or in such other manner as may
be permitted by Law shall be valid and sufficient service thereof.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.5.

Section 7.7 Severability Clause.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. If any provision of
this Agreement, or the application of such provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

 

23



--------------------------------------------------------------------------------

Section 7.8 Counterparts.

This Agreement may be executed in any number of counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute the same agreement.

Section 7.9 Termination.

This Agreement shall terminate and be of no further force or effect, and the
parties hereto shall have no liability hereunder, upon the Expiration Date;
provided that Article I, Section 2.2, Section 3.5(g), Section 5.2, Article IV
and this Article VII shall survive any such termination.

Section 7.10 Entire Agreement.

This Agreement and the Merger Agreement constitute the entire agreement, and
supersede all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and thereof, and
this Agreement supersedes any and all other oral or written agreements hereto
made with respect to the Contingent Value Rights, except for the Merger
Agreement. This Agreement represents the entire understanding of the Rights
Agent with reference to the Contingent Value Rights, and this Agreement
supersedes any and all other oral or written agreements hereto made with respect
to the Contingent Value Rights, except for the Merger Agreement. If and to the
extent that any provision of this Agreement is inconsistent or conflicts with
the Merger Agreement, this Agreement shall govern and be controlling, and this
Agreement may be amended, modified, supplemented or altered only in accordance
with the terms of Article VI. No party shall be bound by, or be liable for, any
alleged representation, promise, inducement or statement of intention not
contained herein.

[Remainder of Page Intentionally Left Blank.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officer as of the day and year first above
written.

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Rights Agent By:  

/s/ Michael Legregin

  Name:   Michael Legregin   Title:   Senior Vice President

 

25



--------------------------------------------------------------------------------

Execution Version

 

NEXSTAR BROADCASTING GROUP, INC. By:  

/s/ Thomas E. Carter

  Name:   Thomas E. Carter   Title:   Chief Financial Officer

 

26